COURT OF APPEALS FOR THE
                            FIRST DISTRICT OF TEXAS AT HOUSTON

                                              ORDER

Appellate case name:      Kimberly R. Guillen v. AMG Cityview Apartments LLC

Appellate case number:    01-22-00363-CV

Trial court case number: 1179435

Trial court:              County Court at Law No. 4 of Harris County

       On August 8, 2022, appellant, Kimberly R. Guillen, filed an agreed motion to abate this
appeal to November 9, 2022, pursuant to a settlement agreement between the parties. We deny
the motion to abate. Appellant may seek an extension of time to file her brief, currently due August
8, 2022. See TEX. R. APP. P. 10.5(b). The Court would also consider a motion to dismiss the
appeal. See id. 42.1(a).


       It is so ORDERED.

Judge’s signature: ____/s/ Sherry Radack________
                    Acting individually  Acting for the Court


Date: ___August 16, 2022_______